


110 HR 6372 IH: To reestablish standards from the Commodity Exchange Act

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6372
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To reestablish standards from the Commodity Exchange Act
		  to provide for the regulation of United States markets in energy commodity
		  futures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commodity Futures Restoration Act.
		2.Jurisdiction of
			 the Commodity Futures Trading Commission extended to derivatives involving
			 energy commodities
			(a)Removal of
			 energy commodities from definition of exempt commoditySection
			 1a(14) of the Commodity Exchange Act (7 U.S.C. 1a(14)) is amended by inserting
			 , an energy commodity, after excluded
			 commodity.
			(b)Energy commodity
			 definedSection 1a of the Commodity Exchange Act (7 U.S.C. 1a) is
			 amended—
				(1)by redesignating
			 paragraphs (13) through (34) as paragraphs (14) through (35), respectively;
			 and
				(2)by inserting after
			 paragraph (12) the following:
					
						(13)Energy
				commodityThe term energy commodity means—
							(A)coal;
							(B)crude oil,
				gasoline, diesel fuel, heating oil, and propane;
							(C)electricity;
							(D)natural gas;
				and
							(E)any other commodity (other than an excluded
				commodity, a metal, or an agricultural commodity) that is used as a source of
				energy, as the Commission deems
				appropriate.
							.
				3.Narrowing of the
			 foreign board of trade exception to the requirement that certain futures
			 transactions be conducted on or through a designated contract market or
			 derivatives transaction execution facilitySection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) is amended by adding at the end the following:
			
				(e)(1)For purposes of this
				Act, a board of trade, exchange, or market shall not be considered to be
				foreign or located outside the United States if—
						(A)the board of trade, exchange, or
				market has an affiliate located in the United States;
						(B)a
				contract of sale of a commodity other than an exempt commodity for future
				delivery in the United States is executed or traded on or through the board of
				trade, exchange, or market; or
						(C)a
				significant price discovery contract is executed or traded on or through the
				board of trade, exchange, or market.
						(2)For the purposes of paragraph (1)(A), an
				entity is deemed to be an affiliate of a board of trade, exchange or market
				if—
						(A)the entity owns 50 percent or more of
				the board of trade, exchange, or market;
						(B)the board, exchange, or market owns 50
				percent or more of the entity; or
						(C)a
				third person owns 50 percent or more of the entity and 50 percent or more of
				the board of trade, exchange, or
				market.
						.
		4.Jurisdiction of
			 the Commodity Futures Trading Commission extended to swaps involving an energy
			 commodity
			(a)Elimination of
			 exemption for excluded swap transactions involving an energy
			 commoditySection 2(g) of the
			 Commodity Exchange Act (7 U.S.C. 2(g)) is amended by inserting or an
			 energy commodity after agricultural commodity.
			(b)Swaps involving
			 an energy commodity To be taken into account in determining compliance with
			 position and transaction limits, without regard to exemption for bona fide
			 hedging transactionsSection 4a(c) of such Act (7 U.S.C. 6a(c))
			 is amended by adding at the end the following: The preceding provisions
			 of this subsection shall not apply to swaps that involve an energy
			 commodity..
			5.Progress
			 report
			(a)Report on limits
			 fixed with respect to energy commoditiesWithin 90 day after the effective date of
			 this Act, the Commodity Futures Trading Commission shall submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report on—
				(1)the progress of
			 the Commission in implementing the amendments made by the preceding provisions
			 of this Act, including an explanation of—
					(A)any exemptions
			 provided by the Commission from the requirements resulting from any such
			 amendment; and
					(B)if the Commission
			 has not established position limits with respect to contracts of sale of an
			 energy commodity for future delivery, why the Commission has not done so;
			 and
					(2)any margin
			 requirements applicable to transactions in the contracts.
				(b)DefinitionsThe
			 terms used in subsection (a) shall have the meanings given the terms in the
			 Commodity Exchange Act.
			6.Federal Energy
			 Regulatory Commission oversightNothing in this Act shall affect the
			 authority of the Federal Energy Regulatory Commission under the Natural Gas Act
			 (15 U.S.C. 717 et seq.) or any other law to obtain information or otherwise
			 carry out the responsibilities of the Federal Energy Regulatory
			 Commission.
		7.Federal Trade
			 Commission authority over market manipulationNothing in this Act shall be construed as
			 interfering with the prohibition contained in subtitle B of title VIII of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17301 et seq.) or the
			 authority of the Federal Trade Commission to enforce such subtitle.
		8.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect 6 months after the date of the
			 enactment of this Act.
		
